Exhibit 10.1

 

AMENDMENT 2008-1
TO THE
RESTATED EXECUTIVE SEVERANCE AGREEMENT

 

THIS AMENDMENT, dated as of December 31, 2008, between Cephalon, Inc., a
Delaware corporation, (the “Company”), and Frank Baldino, Jr. (“Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into that certain Restated
Executive Severance Agreement, dated as of June 24, 2008, (the “Severance
Agreement”), pursuant to which Executive is entitled to certain payments and
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Severance Agreement;

 

WHEREAS, the Company and Executive desire to amend the Severance Agreement to
make certain changes to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder; and

 

WHEREAS, Section 20(a) of the Severance Agreement provides that the Severance
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

 

NOW, THEREFORE, the Company and the Executive hereby agree that, effective
December 31, 2008, the Severance Agreement shall be amended as follows:

 

1.                                       Section 1(h)(ii)(z) of the Severance
Agreement is hereby amended in its entirety to read as follows:

 

“a relocation of Executive’s place of employment that would increase Executive’s
commute by more than fifty (50) miles; provided, however, such change, reduction
or relocation is effected by the Company or the successor thereto without
Executive’s consent.”

 

2.                                       The last sentence of Section 2(b)(i) of
the Severance Agreement is hereby amended in its entirety to read as follows:

 

“Except as provided in Section 24(b), payment shall be made in a lump sum within
sixty (60) days after Executive’s Termination Date.”

 

3.                                       The last sentence of
Section 2(b)(ii) of the Severance Agreement is hereby amended in its entirety to
read as follows:

 

“Except as provided in Section 24(b), payment shall be made in a lump sum within
sixty (60) days after Executive’s Termination Date.”

 

--------------------------------------------------------------------------------


 

4.                                       The last sentence of Section 3(b)(i) of
the Severance Agreement is hereby amended in its entirety to read as follows:

 

“Except as provided in Section 24(b), payment shall be made in a lump sum within
sixty (60) days after Executive’s Termination Date.”

 

5.                                       The last sentence of
Section 3(b)(ii) of the Severance Agreement is hereby amended in its entirety to
read as follows:

 

“Except as provided in Section 24(b), payment shall be made in a lump sum within
sixty (60) days after Executive’s Termination Date.”

 

6.                                       Section 24(a) of the Severance
Agreement is hereby amended in its entirety to read as follows:

 

“(a)                            Interpretation. Notwithstanding the other
provisions hereof, this Agreement is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable, and shall be interpreted to
avoid any penalty sanctions under Section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A and, if necessary, any such provision
shall be deemed amended to comply with section 409A of the Code and regulations
thereunder. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be made upon
termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.”

 

7.                                       In all respects not modified by this
Amendment 2008-1, the Severance Agreement is hereby ratified and confirmed.

 

 [SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

 

 

 

CEPHALON, INC.

 

 

 

 

 

By:

/s/ Charles A. Sanders, M.D.

 

Name:

Charles A. Sanders, M.D.

 

Title:

Director and Chairman of Stock

 

 

Option and Compensation Committee

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Frank Baldino, Jr.

 

Frank Baldino, Jr.

 

3

--------------------------------------------------------------------------------